                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ABDULLAHI MUSE,                                   Case No. 18‐CV‐0054 (PJS/LIB)

                     Petitioner,

 v.
                                                               ORDER
 WILLIAM P. BARR, Attorney General;
 KEVIN MCALEENAN, Acting Secretary,
 Department of Homeland Security;
 MATTHEW T. ALBENCE, Acting
 Director, Immigration and Customs
 Enforcement; PETER BERG, Director, St.
 Paul Field Office Immigration and
 Customs Enforcement; and KURT
 FREITAG, Freeborn County Sheriff,

                     Respondents.1



      John R. Bruning, KIM HUNTER LAW, PLLC, for petitioner.

      Ana H. Voss and Ann M. Bildtsen, UNITED STATES ATTORNEY’S
      OFFICE, for respondents.

      This matter is before the Court on petitioner Abdullahi Muse’s motion for

attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.




      1
        Pursuant to Fed. R. Civ. P. 25(d), William P. Barr, Attorney General, is
substituted for Jefferson B. Sessions, III; Kevin McAleenan, Acting Secretary of the
Department of Homeland Security, is substituted for Kirstjen Nielsen; and Matthew T.
Albence, Acting Director of Immigration and Customs Enforcement, is substituted for
Thomas Homan.
       Muse, a native of Somalia, came to the United States in 1995 as a refugee and

soon became a lawful permanent resident. ECF No. 1 at 7; ECF No. 9 at 1. In 2013,

Muse was convicted of theft by obtaining services without payment, ECF No. 7‐2 at 2,

and two years later he was convicted of financial transaction card fraud, ECF No. 7‐3

at 2. The Department of Homeland Security initiated removal proceedings against

Muse and, on July 5, 2017, United States Immigration and Customs Enforcement took

him into custody under 8 U.S.C. § 1226(c).

       Months after he was taken into custody, Muse sought habeas relief under 28

U.S.C. § 2241, arguing that his prolonged detention without an individualized hearing

violated due process. The Court granted Muse’s petition in part and ordered an

immigration judge to “make an individualized determination regarding whether

detention is necessary to protect the community or to prevent Muse from fleeing.”

Muse v. Sessions, No. 18‐CV‐0054 (PJS/LIB), 2018 WL 4466052, at *7 (D. Minn. Sept. 18,

2018). Muse now moves for an award of attorney’s fees. ECF No. 24.

       The EAJA provides that a prevailing party is entitled to fees and expenses in any

action brought against the United States “unless the court finds that the position of the

United States was substantially justified or that special circumstances make an award

unjust.” 28 U.S.C. § 2412(d)(1)(A).2 “Substantially justified means ‘justified to a degree


       2
        The government does not dispute that Muse is a prevailing party, his net worth
                                                                          (continued...)

                                             -2-
that could satisfy a reasonable person.’” Bah v. Cangemi, 548 F.3d 680, 683 (8th Cir. 2008)

(quotation omitted). A litigation position that is ultimately rejected may nonetheless be

substantially justified if “a reasonable person could think it correct, that is, if it has a

reasonable basis in law and fact.” Id. at 683‐84 (quotation omitted); see Mattson v. Bowen,

824 F.2d 655, 656 (8th Cir. 1987) (“To show that his position is ‘substantially justified,’

the Secretary must show that it is ‘clearly reasonable, well founded in law and fact,

solid though not necessarily correct.’” (quotation omitted)). The government bears the

burden of demonstrating that its litigation position was substantially justified. Friends

of Boundary Waters Wilderness v. Thomas, 53 F.3d 881, 885 (8th Cir. 1995).

       Throughout this litigation, the government has taken the position that the Due

Process Clause does not place any limit on the detention of a criminal alien under

§ 1226(c) so long as that detention serves an “immigration purpose”—that is, ensures

that the alien will not flee (so that the government can “effect[] removal of a criminal

alien if he is ordered removed at the end of the proceedings,” ECF No. 13 at 7) and

ensures that the alien will not endanger the community. Of course, this is no limitation

at all, because detaining a criminal alien will always ensure that the alien will not flee or

endanger the community. That is the reason why the government argues that, no


       2
       (...continued)
does not exceed $2,000,000, the action was civil and adversarial, and he filed a timely
application for fees and costs. See 28 U.S.C. § 2412 (listing requirements that must be
met to obtain attorney’s fees).

                                              -3-
matter how long a criminal alien is detained under § 1226(c), the alien is never entitled

to a bond hearing at which a judge makes an individualized determination about the

likelihood that he will flee or endanger the community. Indeed, not only does the

government contend that the length of detention carries no constitutional significance,

the government argues (somewhat perversely) that the longer a criminal alien is

detained, the more justifiable is his continued detention:

              [T]he government’s interest in keeping the alien in custody
              (and the alien’s incentive to abscond) will typically increase
              over time as removal proceedings progress towards their
              completion. A criminal alien on the cusp of removal has a
              greater incentive to abscond than one who is at the
              beginning of his proceedings.

ECF No. 13 at 7. According to the government, only if the government acts in bad faith

by unreasonably delaying removal proceedings might a court conclude that the alien

was not being detained for an “immigration purpose” (but instead for punitive or other

purposes) and that the Due Process Clause is violated. But, says the government, such a

case would be “extraordinary.” Id. at 10. At bottom, the government’s position is that,

as long as the government acts in good faith, a criminal alien can be detained under

§ 1226(c) for as long as necessary to complete the removal proceedings—and the alien is

never entitled to a bond hearing regarding the likelihood that he will flee or endanger

the community if released.




                                            -4-
       In its prior order, the Court identified significant problems with the

government’s position, including the fact that the government’s position cannot be

reconciled with the two most relevant Supreme Court cases: Jennings v. Rodriguez, 138

S. Ct. 830 (2018), and Zadvydas v. Davis, 533 U.S. 678 (2001). Muse, 2018 WL 4466052, at

*3. The government argues that its position was nevertheless substantially justified

because the language of § 1226(c) mandates the detention of Muse and similar

removable aliens. ECF No. 29 at 3; see Jennings, 138 S. Ct. at 847. That is true, but

irrelevant. The central question in this litigation is not what the statute requires, but

instead the constitutionality of what the statute requires. See Jennings, 138 S. Ct. at 851

(holding that § 1226(c) requires detaining criminal aliens but leaving open the question

of whether the Due Process Clause imposes limits on that detention).

       More to the point, the government argues that its position was substantially

justified because neither the United States Supreme Court nor the Eighth Circuit has

expressed an opinion on the extent to which the Due Process Clause limits detention

under § 1226(c). ECF No. 29 at 4 (“Given this dearth of . . . precedent on the

constitutionality of § 1226(c) as applied here, the United States’ position in this matter

was substantially justified.”). The government emphasizes that

              [t]he clarity of the governing law is an important factor to
              consider in determining whether the government’s position
              was substantially justified. . . . [I]f the governing law is



                                             -5-
                unclear or in flux, it is more likely that the government’s
                position will be substantially justified.

Mattson, 824 F.2d at 657 (quoting Martinez v. Sec’y of Health and Human Servs., 815 F.2d

1381, 1383 (10th Cir.1987)).

         The Court does not agree that the governing law was “unclear or in flux”

regarding the position taken by the government in this litigation. See Herring v. United States,

781 F.2d 119, 121‐22 (8th Cir. 1986) (looking to the government’s specific litigation

position before the district court when deciding if attorney’s fees were warranted under

the EAJA). It is true that neither the United States Supreme Court nor the Eighth Circuit

has decided to what extent the Due Process Clause limits detention under § 1226(c). But

that question has been addressed by numerous other federal courts—and, as best as the

Court can determine, every single one of those courts (including this Court3) has

rejected the government’s position that § 1226(c) detention can continue indefinitely

unless the government has acted in bad faith. Moreover, as best as the Court can tell,

not a single court has agreed with the government’s position that the length of the

alien’s detention is irrelevant.

         Instead, “virtually every court that has addressed the issue following Jennings . . .

[has held] that a due‐process challenge to § 1226(c) detention must be resolved by



         3
          See, e.g., Mohamed v. Sec’y, Dep’t of Homeland Sec., 376 F. Supp. 3d 950 (D. Minn.
2018).

                                               -6-
closely examining the facts of the particular case to determine whether the detention is

reasonable.” Muse, 2018 WL 4466052, at *3. In making such an individualized decision,

courts have examined several factors, including:

              (1) the total length of detention to date; (2) the likely
              duration of future detention; (3) the conditions of detention;
              (4) delays of the removal proceedings caused by the
              detainee; (5) delays of the removal proceedings caused by
              the government; and (6) the likelihood that the removal
              proceedings will result in a final order of removal.

Id.4


       4
        In the six months between the date that the Supreme Court issued its decision in
Jennings (February 27, 2018) and the date that Muse’s case was argued before the
undersigned (August 14, 2018), numerous courts held that aliens were constitutionally
entitled to bond hearings to determine whether further detention would violate the Due
Process Clause. See, e.g., Hernandez v. Decker, No. 18‐CV‐5026, 2018 WL 3579108
(S.D.N.Y July 25, 2018); Portillo v. Holt, 322 F. Supp. 3d 698 (E.D. Va. 2018); Mohamed v.
Sec’y, Dep’t of Homeland Sec., 376 F. Supp. 3d 950 (D. Minn. 2018). Even cases denying
habeas petitions agreed that the length of detention is relevant to the constitutional
analysis. See, e.g., Dryden v. Green, 321 F. Supp. 3d 496 (D.N.J. 2018) (“[T]he Court
accepts that the ‘constitutionality of [detention pursuant to § 1226(c) without a bond
hearing] is a function of the length of the detention [and t]he constitutional case for
continued detention without inquiry into its necessity becomes more and more suspect
as detention continues past [certain] thresholds.’”).

       The Court also notes that, prior to Jennings, every court of appeals that addressed
the issue read into § 1226(c) a reasonableness limitation in order to avoid the
constitutional concerns raised by prolonged detention. See, e.g., Reid v. Donelan, 819
F.3d 486 (1st Cir. 2016); Rodgriguez v. Robbins, 804 F.3d 1060 (9th Cir. 2015); Lora v.
Shanahan, 804 F.3d 601 (2d Cir. 2015); Chavez‐Alvarez v. Warden York Cty. Prison, 783 F.3d
469 (3d Cir. 2015); Ly v. Hansen, 351 F.3d 263 (6th Cir. 2003). These decisions have, of
course, been abrogated or withdrawn in light of Jennings, but they provide further
evidence of the unreasonableness of the government’s position in this case. See Howard
                                                                                (continued...)

                                             -7-
       In sum, the government’s position—that, as long as the government does not act

in bad faith, an alien detained under § 1226(c) is never entitled to a bond hearing, no

matter how long he is detained—was not substantially justified. That position has not

been accepted by a single court, and it cannot be squared with Jennings and Zadvydas.

Indeed, even if the government had merely argued that—considering the “total length

of detention to date,” “the likely duration of future detention,” and the other factors

identified above—Muse was not entitled to a bond hearing, the Court would most

likely find that the government’s position was not substantially justified, given that

“four of these factors weigh in favor of Muse (a couple strongly), one weighs in favor of

the government, and one is neutral.” Muse, 2018 WL 4466052, at *6. But the Court need

not reach that question, as the government took the extreme position that these factors

were irrelevant.

       Because the government failed to meet its burden to establish that its position

had a “reasonable basis in law and fact,” Bah, 548 F.3d at 683‐84, Muse is entitled to an

award of attorney’s fees under the EAJA.5 Muse seeks fees in the amount of $8,940.00.6


       4
        (...continued)
v. Barnhart, 376 F.3d 551, 554 (6th Cir. 2004) (“[A] string of losses or successes may be
indicative of whether a position is substantially justified . . . .”).
       5
         The government also argues that, even if its position was not substantially
justified, Muse should nevertheless be denied a fee award because “special
circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). “The special
                                                                             (continued...)

                                            -8-
The government does not challenge the reasonableness of Muse’s request—and, after

reviewing the supporting materials, the Court finds that both the hourly rate and

number of hours billed by Muse’s attorneys are eminently reasonable. See Am. Wrecking

Corp. v. Sec’y of Labor, 364 F.3d 321, 328 (D.C. Cir. 2004) (“The EAJA limits a party’s

recovery to those fees and expenses that are ‘reasonable.’”).

       Muse has asked the Court to order the government to pay the fees directly to his

attorneys. ECF No. 27. Thus, the Court will order the government to make payment

directly to Kim Hunter Law, PLLC, after the government first offsets any amount that

Muse owes to the United States. See Dornbusch v. Astrue, No. 09‐CV‐1734 (PJS/JJG), 2011

WL 779781, at *1‐2 (D. Minn. Mar. 1, 2011) (ordering the defendant to pay EAJA fees

and costs directly to the prevailing party’s attorney).




                                          ORDER


       5
       (...continued)
circumstances exception is a safety valve designed to [ensure] that the Government is
not deterred from advancing in good faith the novel but credible extensions and
interpretations of the law that often underlie vigorous enforcement efforts.” U.S. SEC v.
Zahareas, 374 F.3d 624, 627 (8th Cir. 2004) (cleaned up). For the reasons already
explained, the Court does not believe that the government’s litigation position can fairly
be characterized as “novel but credible.”
       6
       Muse seeks $8,186.67 for attorney John R. Bruning (40 hours and 56 minutes at
$200 per hour), $373.33 for attorney Kimberly Hunter (1 hour and 52 minutes at $200
per hour), and $380 for paralegal Mary Georgevich (3 hours and 48 minutes at $100 per
hour).

                                             -9-
     Based on the foregoing and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

     1.    Petitioner’s motion for attorney’s fees pursuant to the EAJA [ECF No. 24]

           is GRANTED.

     2.    Petitioner is awarded $8,940.00 in attorney’s fees, subject to offset by any

           preexisting debt that petitioner owes to the United States.

     3.    Respondents are directed to pay the above‐awarded fees, minus any

           applicable offset, directly to Kim Hunter Law, PLLC by October 11, 2019.


Dated: September 9, 2019                    s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                         -10-
